DETAILED ACTION
1.	This action is responsive to the following communication: 10/30/2021 continuation filed. 

Allowable Subject Matter
2.	Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Independent claims 1, 8 and 15, when considered as a whole, are allowable over the prior art of record. Specifically, the prior art of Abbas, Samer et al. (US Pub. 2018/0060827 A1) teaches the limitation: “par. 106 The user application associated with the user devices used to generate the vehicle request displays the conflict settlement prompt(s) to alert the user(s) of conflicts between vehicles requests, changes in the arrival times of the vehicle, ridesharing options, etc. In response, the users can provide inputs to the user application to confirm or reject the conflict settlement prompts.  For example, a user can reject an adjustment to the vehicle arrival time by cancelling the calendar event via the cancel button 224 of the first example screen 200 of FIG. 2”. 

But the claims recite a different combination of limitation: “providing, for display on a provider computing device, a graphical user interface comprising an information portion in a collapsed state, the information portion comprising information associated with a ride request; causing the information portion to expand from the collapsed state to an expanded state based on determining that a physical location associated with the 

The prior art of DaCosta, Alexis et al. (US Pub. 2018/0053136)  teaches another combination, “   [0389] As a non-limiting example, at least one Autonomous Vehicle Automated Platform can unsecure or cancel at least one secured or obtained preferred conveyance service request or at least one secured or obtained filtered conveyance service request if at least one better preferred conveyance service request or at least one better filtered conveyance service request becomes available such as but not limited to in real time or near real time”; but does not suggest the limitation cited above alone or in combination with the other prior arts of record. 

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable. Therefore the claims are allowed over the art because the claims differ in scope that is not seen or suggested by the prior art.



Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        March 23, 2022